Filed 2/1/22 P. v. Williams CA2/1
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.



 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                          DIVISION ONE


 THE PEOPLE,                                                            B313588

           Plaintiff and Respondent,                                    (Los Angeles County
                                                                        Super. Ct. No. BA 478196)
           v.

 KEVIN WILLIAMS,

           Defendant and Appellant.




     APPEAL from an order of the Superior Court of Los Angeles
County, Renee F. Korn, Judge. Affirmed.
                              ____________________________

     Helen Hoeffel, under appointment by the Court of Appeal, for
Defendant and Appellant.
     No appearance for Plaintiff and Respondent.

                              ____________________________
       On June 27, 2019, defendant and appellant Kevin Williams
pleaded no contest to one count of damaging prison or jail property
worth more than $950 in violation of Penal Code1 section 4600,
subdivision (a). The trial court sentenced Williams to three years
of probation, one of the conditions of which was to participate
in a mental health treatment program. Over the next two years,
Williams struggled to comply with the terms of his probation,
failing to report to his probation officer, to appear at his court dates,
and to participate in mental health programs. In October 2020, the
court found Williams in violation of probation. The court reinstated
probation with an additional requirement that Williams complete
the domestic violence program that he had previously been ordered
to complete under the terms of his parole on a separate offense.
Williams, who was often homeless and without a phone, continued
to have difficulty reporting to probation and made no progress with
the required mental health and domestic violence programs.
       In 2020, the Legislature enacted Assembly Bill No. 1950
(2019−2020 Reg. Sess.), which amended section 1203.1 to reduce
the maximum term of probation in felony cases to two years. The
trial court concluded that the law applied retroactively to Williams’s
case, and as a result, his probation would expire on June 27, 2021.
The court sought to find a way to ensure that Williams obtained
treatment for his mental health issues without sending him to jail,
but ultimately concluded that this was impossible. After a hearing
on June 3, 2021, the court found Williams in violation of his
probation for failing to report to probation, to pay restitution, and
to complete his domestic violence and mental health programs.
Although the court recognized that Williams had made progress in


      1 Unless otherwise specified, subsequent statutory references
are to the Penal Code.


                                   2
regularly obtaining medication for his mental health problems and
had avoided committing any new crimes, the court found that there
was insufficient time to allow Williams to make progress toward
meeting his probation requirements. The court sentenced Williams
to 334 days in jail, with 154 days of credit for time served, and with
probation terminated upon the completion of his sentence.
      Williams filed a timely notice of appeal, and we appointed
counsel to represent him in the matter. After examining the
record, counsel filed a Wende2 brief raising no issues on appeal and
requesting that we independently review the record. On November
24, 2021, we sent a letter to Williams and to counsel. In the letter,
we directed counsel to immediately send the record on this appeal
and a copy of the Wende brief to Williams and inform him that
he had 30 days to submit by letter or brief any ground of appeal,
contention or argument he wished us to consider. We have received
no communication from Williams.
      We have reviewed the entire record on appeal, and we
conclude that the trial court did not abuse its discretion by finding
Williams in violation of his probation or sentencing him to jail.
We are satisfied that Williams’s counsel has fully complied with
her responsibilities and that no arguable appellate issue exists.
(Wende, supra, 25 Cal.3d at p. 441; People v. Kelly (2006) 40 Cal.4th
106, 123−124.)




      2   People v. Wende (1979) 25 Cal.3d 436 (Wende).


                                   3
                         DISPOSITION
     The trial court’s order is affirmed.
     NOT TO BE PUBLISHED.




                                            ROTHSCHILD, P. J.
We concur:




                 CHANEY, J.




                 BENDIX, J.




                                  4